On Motion for Rehearing.
Mr. Justice King
delivered the opinion of the court.
6. The only point presented in the petition for rehearing, not fully met and determined in our former opinion, and which at this time merits consideration, is whether the trial of defendant, on a complaint issued out of the justice court, was in violation of our fundamental laws. This question was not presented at the former hearing, but, appearing to be submitted in good faith, it will be considered. The amendment to the constitution, adopted June 1, 1908, provides that no person shall be tried for a crime in the circuit court, without having first been indicted by a grand jury, etc. It will be observed that this provision is limited to trials in the circuit court, and we are of the opinion has reference only to trials originating there. It contains no language indicating an intent to repeal other provisions of the constitution, siich as Article VII, Sections 1 and 9, delegating to the lawmaking department the power to create inferior courts with limited jurisdiction. Nor is there any expression from which it may be inferred it was intended that the laws then in force, governing the practice and prescribing the jurisdiction of justice courts, were intended to *315be repealed; and, in the absence thereof, the amendment, under all rules of construction, is limited to the changes there either expressly or impliedly provided for. Construing, therefore, this amendment, in connection with other provisions in force, we find that Article VII, Sections 1 and 9, of the Constitution, give to the lawmaking departments the power to create such inferior courts with limited judicial powers. The latter section provides that powers, not vested by the constitution or laws consistent therewith exclusively in some other court, shall belong to the circuit court. The laws, giving to justices of the peace concurrent jurisdiction in misdemeanors, where the fine or jail sentence does not exceed that provided in the local option act, are clearly consistent with Article VII, Section 1; and such was the local option act (Laws 1905, p. 48, § 15), which expressly gives to justice courts concurrent jurisdiction with circuit courts for all violations of the act. Section 2264, B. & C. Comp., provides that a criminal proceeding in the justice court shall be commenced by filing a complaint, and, section 2265, that “the complaint is to be deemed an indictment” under the Code. It is clear, therefore, when construing the constitution as a whole, that the necessity for a trial by indictment found by a grand jury is limited to such cases, the importance of which demands that they may be, and are, tried in the first instance in the court there mentioned. To hold otherwise would, in effect, be to declare the amendment of 1908 to have been intended to give justice courts jurisdiction to try civil cases only, and to limit the jurisdiction of such courts, in all criminal matters, to the hearing of charges on information, where they might bind the accused over to await the action of the grand jury, even though the charges might consist only of misdemeanors of the most trivial kind, and thereby to burden the circuit courts with the trial of all minor offenses; or else *316to hold that a person may be legally tried under a complaint in the justice or police court, and at the same time extend to the accused the privilege, by exercising the right of appeal, of invalidating the charge. That such extraordinary legislative generosity was not intended is self-evident.
The petition is denied.
Affirmed : Rehearing Denied.